         1                                                                     The Honorable Marsha J. Pechman
         2

         3

         4

         5

         6
                                           UNITED STATES DISTRICT COURT
         7                                WESTERN DISTRICT OF WASHINGTON
         8        FLATIRON WEST, INC., a Delaware
                  Corporation,                                        No. 2:19-cv-00201
         9
                                                Plaintiff,            FINDINGS OF FACTS AND
       10                                                             CONCLUSIONS OF LAW
                           v.                                         REGARDING JOINT MOTION FOR
       11                                                             STIPULATED JUDGMENT AND
                  PTS SURVEYING INC., an Oregon                       DETERMINATION OF
       12         Corporation,                                        REASONABLENESS
       13                                       Defendant.            NOTE ON MOTION CALENDAR:
       14                                                             APRIL 19, 2021
       15                  THIS MATTER, having come before the Court on Plaintiff Flatiron West, Inc.’s
       16         (“Flatiron”) and Defendant PTS Surveying, Inc.’s (“PTS”) Joint Motion for Entry of Stipulated
       17         Judgment and Determination of Reasonableness, Dkt. No. 37, and the Court having heard the
       18         parties and considered the memoranda and evidence filed in support of the Motion, including
       19                  1.    The Joint Motion for Entry of Stipulated Judgment and Determination of
       20                        Reasonableness, Dkt. No. 37;
       21                  2.    The Declaration of Tyler Handforth in Support of Joint Motion for Entry of
       22                        Stipulated Judgment and Determination of Reasonableness, Dkt. No. 38;
       23                  3.    The Declaration of Virgil Curtis in Support of Joint Motion for Entry of Judgment
       24                        and Determination of Reasonableness, Dkt. No. 39, and exhibits thereto;
       25                  4.    The Declaration of Virgil Curtis Responding to Order Requiring Additional
       26                        Information, and exhibits thereto;

                 FINDINGS OF FACTS AND CONCLUSIONS OF LAW REGARDING
                 JOINT MOTION FOR STIPULATED JUDGMENT AND
                 DETERMINATION OF REASONABLENESS – Page 1
33413 009 ed15gn01sv (F)
         1
                           5.     The Declaration of Meghan A. Douris in Response to Court’s Order Requiring
         2
                                  Additional Information;
         3
                           The Court makes the following Findings of Fact and Conclusions of Law.
         4

         5                                           I.     FINDINGS OF FACT

         6                 1.     On February 12, 2019, Flatiron initiated this action by filing a Complaint alleging

         7        that PTS breached contractual and professional duties by producing erroneous survey work which

         8        resulted in a misalignment of substructural construction on the SR 520 Montlake to Evergreen Pt.

         9        Bridge, West Approach Bridge North (“WABN”) Project, a public works construction project for

       10         the Washington State Department of Transportation (“WSDOT”) in King County, Washington.

       11                  2.     On March 22, 2019, PTS filed an answer and counterclaims in this action, asserting

       12         counterclaims for breach of contract, breach of the duty to disclose, and violation of RCW

       13         39.04.250 and RCW 39.04.011.

       14                  3.     Prior to filing its Complaint in this case, Flatiron calculated its damages resulting

       15         from the survey errors and misalignment to be no less than $1,828,721. Flatiron pleaded this

       16         amount in its prayer for relief.

       17                  4.     On March 20, 2020, in a related action, Case No. 3:19-cv-00948-MO, the United

       18         States District Court for the District of Oregon decided a summary judgment motion determining

       19         that PTS’s professional liability insurance policy does not cover Flatiron’s claims because the

       20         policy excluded coverage for work on certain bridge and tunnel projects and determined as a matter

       21         of law that the WABN Project fell within the exclusion.

       22                  5.     On January 27, 2021, Flatiron and PTS filed a joint Notice of Intent to Settle with

       23         this Court, notifying the Court that the parties intended to enter into a covenant judgment.

       24         agreement settling this action.

       25

       26
                           6.     PTS acknowledges that without insurance coverage it is unable to satisfy a
                 FINDINGS OF FACTS AND CONCLUSIONS OF LAW REGARDING
                 JOINT MOTION FOR STIPULATED JUDGMENT AND
                 DETERMINATION OF REASONABLENESS – Page 2
33413 009 ed15gn01sv (F)
         1
                  judgment for damages in Flatiron’s favor in this action, and that continued litigation would present
         2
                  significant financial hardship. PTS cannot afford to defend itself in the litigation. Given these
         3
                  circumstances, it was reasonable for the parties to seek settlement by covenant judgment.
         4
                           7.    PTS acknowledges that it faced a risk that Flatiron would be able to prove liability
         5
                  and damages no less than the Stipulated Judgment Amount; that PTS may not be able to prove its
         6
                  counterclaims against Flatiron in this action; that if Flatiron was successful in proving liability it
         7
                  would very likely be entitled to its attorney fees and expenses incurred in this litigation; and that
         8
                  a judgment in Flatiron’s favor may include amounts for prejudgment interest.
         9
                           8.    Pursuant to the covenant judgment agreement, Flatiron and PTS have jointly
       10
                  stipulated to entry of a Stipulated Judgment in the amount of $1,828,721 (the “Stipulated Judgment
       11
                  Amount”).
       12
                           9.    The Stipulated Judgment Amount reflects the amount Flatiron in good faith
       13
                  calculated as its damages in 2018, prior to initiation of this action, without additions for attorney
       14
                  fees and expenses or prejudgment interest. Of the $1,828,721, Flatiron calculated $318,249.50 for
       15
                  investigation of the survey errors and adjustment of the misaligned approach girders;
       16
                  $1,438,700.14 for delays and impacts to Flatiron’s construction of the approach superstructure;
       17
                  and $71,771.45 for the additional costs required to engage a new surveyor to complete PTS’s
       18
                  survey work for the Project. This calculation was reasonable when calculated in light of the actual
       19
                  and estimated cost impacts of the investigation, repair, delay, and inefficiencies allegedly caused
       20
                  by the survey errors.
       21
                           10.   The Stipulated Judgment amount is not the product of bad faith, fraud, or collusion.
       22
                  It reflects the amount calculated by Flatiron in good faith as its damages prior to the filing of the
       23
                  Complaint, and has not been increased to reflect attorney fees, expenses, or prejudgment interest.
       24

       25

       26                  11.   PTS contends that it has claims against its insurance broker arising from

                  procurement of an inadequate insurance policy for the Project. PTS advised its brokers of the
                 FINDINGS OF FACTS AND CONCLUSIONS OF LAW REGARDING
                 JOINT MOTION FOR STIPULATED JUDGMENT AND
                 DETERMINATION OF REASONABLENESS – Page 3
33413 009 ed15gn01sv (F)
         1
                  nature of the projects on which it was working—which were bridge projects—and it was unaware
         2
                  until it tendered Flatiron’s claim that there was an exclusion in its insurance policy for work
         3
                  involving bridges. PTS has agreed to assign these claims to Flatiron as part of the covenant
         4
                  judgment agreement. The agreement allows Flatiron an opportunity to pursue compensation from
         5
                  the broker to the extent the broker is liable for PTS’s lack of insurance coverage.
         6
                           12.   Given the circumstances facing the parties, the Stipulated Judgment Amount
         7
                  represents a reasonable settlement amount.
         8
                                                 II.     CONCLUSIONS OF LAW
         9
                           1.    By filing the Notice of Intent to Settle on January 27, 2021, the parties provided
       10
                  satisfactory notice to the Court of their intent to enter into a covenant judgment agreement.
       11
                           2.    By providing the parties an opportunity to present argument and evidence in
       12
                  support of the reasonableness of the Stipulated Judgment Amount, the Court has satisfied the
       13
                  hearing requirement of RCW 4.22.060(1).
       14
                           3.    Because the parties’ covenant judgment agreement for the Stipulated Judgment
       15
                  Amount of $1,828,721 reflects a reasonable settlement under the circumstances, the Court hereby
       16
                  grants the parties’ joint Motion and directs entry of the Stipulated Judgment.
       17

       18
                           IT IS SO ORDERED this 28th day of April, 2021.
       19

       20

       21

       22                                                              AMarsha J. Pechman
       23                                                               United States District Judge
       24

       25

       26


                 FINDINGS OF FACTS AND CONCLUSIONS OF LAW REGARDING
                 JOINT MOTION FOR STIPULATED JUDGMENT AND
                 DETERMINATION OF REASONABLENESS – Page 4
33413 009 ed15gn01sv (F)
         1        Presented by:
         2
                  GROFF MURPHY PLLC
         3
                  s/ Evan A. Brown_____________________
         4        Michael P. Grace, WSBA #26091
                  Evan A. Brown, WSBA #48272
         5        300 East Pine Street
                  Seattle, WA 98122
         6
                  T: (206) 628-9500/FX: (206) 628-9506
         7        E: mgrace@groffmurphy.com
                  E: ebrown@groffmurphy.com
         8
                  Attorneys for Plaintiff Flatiron West, Inc.
         9
                  OLES MORRISON RINKER & BAKER LLP
       10

       11         s/ Eric P. Forner
                  Meghan A. Douris, WSBA #44495
       12         Eric P. Forner, WSBA #49264
                  701 Pike Street, Ste. 1700
       13         Seattle, WA 98101
       14         T: 206-623-3427
                  E: douris@oles.com
       15         E: forner@oles.com

       16         Attorneys for Defendant PTS Surveying, Inc.
       17

       18

       19

       20

       21

       22

       23

       24

       25

       26


                 FINDINGS OF FACTS AND CONCLUSIONS OF LAW REGARDING
                 JOINT MOTION FOR STIPULATED JUDGMENT AND
                 DETERMINATION OF REASONABLENESS – Page 5
33413 009 ed15gn01sv (F)
         1                                          CERTIFICATE OF SERVICE
         2
                           I hereby certify that I caused to be served the forgoing document the counsel(s) of record
         3
                  listed below:
         4
                   Meghan A. Douris, WSBA NO. 44495                     Email
         5         Eric P. Forner, WSBA No. 49264                       Regular Mail
                   Oles Morrison Rinker & Baker LLP                     Legal Messenger
         6         701 Pike Street, Ste. 1700                           ECF
                   Seattle, WA 98101
         7         T: 206-623-3427
                   E: douris@oles.com
         8           forner@oles.com
         9         Attorneys for Defendant
       10

       11                  DATED this 15th day of April, 2021, at Seattle, Washington.

       12
                                                                        GROFF MURPHY, PLLC
       13

       14                                                               s/ Sopheary Sanh
                                                                        Rachel Leigh, Legal Assistant
       15                                                               rleigh@groffmurphy.com
                                                                        Sopheary Sanh, Legal Assistant
       16                                                               ssanh@groffmurphy.com
       17

       18

       19

       20

       21

       22

       23

       24

       25

       26


                 FINDINGS OF FACTS AND CONCLUSIONS OF LAW REGARDING
                 JOINT MOTION FOR STIPULATED JUDGMENT AND
                 DETERMINATION OF REASONABLENESS – Page 6
33413 009 ed15gn01sv (F)
